Case: 4:18-cv-00072-SRC Doc. #: 175 Filed: 06/17/20 Page: 1 of 1 PageID #: 2125



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 STEAK N SHAKE, INC.,                           )
                                                )
                          Plaintiff,            )
                                                )
                v.                              )   Case No. 4:18-cv-0072-SRC
                                                )
 MELISSA WHITE,                                 )
                                                )
                          Defendant.            )


            JOINT STIPULATION FOR SEQUESTRATION OF WITNESSES

       COME NOW Plaintiff, Steak N Shake, Inc. (“SNS” or “Plaintiff”) and Defendant Melissa

White (“Defendant” or “White”), by and through their undersigned counsel, pursuant to Rule 615

of the Federal Rules of Evidence, and hereby jointly stipulate to the sequestration of witnesses

during the trial proceedings. The parties agree that all witness will be sequestered with the

exception of Plaintiff’s designated corporate representative and Defendant Melissa White.

                                                 Respectfully Submitted,

 OGLETREE, DEAKINS, NASH, SMOAK                  HENDERSON LAW FIRM, LLC
 & STEWART, P.C.

 /s/ Thomas R. Chibnall                          /s/ Samuel Henderson (with consent)
 Thomas R. Chibnall, #67944 MO                   Samuel Henderson, Esq.
 Erin E. Williams, #60935 MO                     1027 S. Vandeventer Ave., 6th Floor
 7700 Bonhomme Ave., Suite 650                   St. Louis, MO 63110
 St. Louis, MO 63105                             Tel: (314) 775-9798
 Tel: (314) 802-3935                             Fax: (314) 399-8265
 Fax: (314) 802-3936                             Hendersa85@hotmail.com
 Erin.williams@ogletree.com
 Thomas.chibnall@ogletree.com                    Attorney for Defendant Melissa White

 Attorneys for Plaintiff Steak N Shake, Inc.

                                                                                        43216624.1
